Exhibit 10.1

August 23, 2010

Mr. Scott A. Pomeroy

President and CEO

Local Insight Media Holdings, Inc.

188 Inverness Drive West

Englewood, CO 80112

Dear Scott:

Reference is made to the letter agreement (the “Letter Agreement”) dated
September 17, 2009 by and between Alvarez & Marsal Private Equity Performance
Improvement Group, LLC (“A&M”) and Local Insight Media Holdings, Inc. (together
with its subsidiaries and operating affiliates, the “Company”). Each capitalized
term used herein shall, unless otherwise specified, have the same meaning
ascribed thereto in the Letter Agreement.

This will confirm that A&M and the Company have agreed to amend the Letter
Agreement as set forth below.

 

1. Compensation.

 

  (a) Section 2(b) of the Letter Agreement is hereby amended to read in its
entirety as follows:

 

  “(b) Any Additional Personnel will be paid by the Company at the following
hourly billing rates:

 

i.

   Other Managing Directors    $ 640

ii.

   Renee Nymyer and other Senior Directors    $ 550

iii.

   Max Fulton and other Directors    $ 450

iv.

   Brandon Crawley1 and other Managers    $ 375

v.

   Senior Associates    $ 315

vi.

   Siham Saloui and other Associates    $ 270

During the period commencing on September 17, 2009 and ending on May 31, 2010,
the rates above will be discounted 20%.

The above-described rates shall be subject to adjustment annually at such time
as A&M adjusts its rates generally, but not by more than two percent (2%) per
annum without the Company’s prior written consent.

 

 

1

Effective November 1, 2009; prior to that date, Mr. Crawley was a Senior
Associate.

LOGO [g51487g82b99.jpg]

 



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.

August 23, 2010

Page 2

   Amendment to Engagement Agreement

 

A&M agrees that: (i) the Company will not provide A&M, the CFO or any Additional
Personnel with any unemployment, medical, dental, worker’s compensation and/or
disability insurance hereunder and (ii) the Company shall not withhold any
federal, state or local income, unemployment or other taxes with respect to the
services rendered hereunder.”

 

  (b) Section 2(d) of the Letter Agreement is hereby deleted in its entirety.

 

2. Term.

 

  (a) Section 3 of the Letter Agreement is hereby amended to read in its
entirety as follows:

“The engagement will commence as of the date hereof and may be terminated by
either party without cause by giving 30 days’ written notice to the other party.
A&M normally does not withdraw from an engagement unless the Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue to
represent the Company, or unless other just cause exists. In the event of any
such termination, any fees and expenses due to A&M shall be remitted promptly
(including fees and expenses that accrued prior to but were invoiced subsequent
to such termination). The Company may immediately terminate A&M’s services
hereunder at any time for Cause by giving written notice to A&M. Upon any such
termination, the Company shall be relieved of all of its payment obligations
under this Agreement, except for the payment of fees and expenses through the
effective date of termination (including fees and expenses that accrued prior to
but were invoiced subsequent to such termination) and its obligations under
paragraphs 7 and 8. For purposes of this Agreement, “Cause” shall mean if
(i) the CFO or any of the Additional Personnel is convicted of, admits guilt in
a written document filed with a court of competent jurisdiction to, or enters a
plea of nolo contendere to, an allegation of fraud, embezzlement,
misappropriation or any felony; (ii) the CFO or any of the Additional Personnel
willfully disobeys a lawful direction of the Board; (iii) a material breach of
any material obligation of A&M, the CFO or any Additional Personnel under this
Agreement which is not cured within 30 days of the Company’s written notice
thereof to A&M describing in reasonable detail the nature of the alleged breach;
or (iv) the CFO’s or any Additional Personnel’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s premises or
while performing his or her duties and responsibilities under this letter
agreement.”

 

3. Miscellaneous.

 

  (a) Except as expressly amended and modified herein, the Letter Agreement
shall continue in full force and effect in accordance with its terms.

 

  (b) This letter may be executed in counterparts, each of which shall be deemed
an original and all of which together shall constitute one and the same
instrument.

 

LOGO [g51487g65x63.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.

August 23, 2010

Page 3

   Amendment to Engagement Agreement

 

If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 

Very truly yours, Alvarez & Marsal Private Equity Performance Improvement Group,
LLC By:  

/s/    RICHARD JENKINS

  Richard Jenkins   Managing Director Accepted and Agreed: Local Insight Media
Holdings, Inc. By:  

/s/    SCOTT POMEROY

  Scott Pomeroy   President and CEO

 

LOGO [g51487g65x63.jpg]